Citation Nr: 9933541	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  96-45 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected PTSD, currently rated as 30 percent 
disabling.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected shell fragment wound of the 
right thigh.


REPRESENTATION

Appellant represented by:	Wayne A. Ehlers, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to 
November 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1995 and subsequent rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama, which denied an increased 
disability rating for service-connected PTSD, then rated as 
10 percent disabling; denied an increased (compensable) 
disability rating for a service-connected shell fragment 
wound of the right thigh; and denied service connection for 
frostbite of both hands and for ligament damage to both 
knees.

In an April 1998 decision, the Board granted an increased 
disability rating for service-connected PTSD to 30 percent 
and denied the other claims.  The veteran appealed the denial 
of a rating higher than 30 percent for service-connected PTSD 
and the denial of a compensable rating for the shell fragment 
wound of the right thigh to the United States Court of 
Appeals for Veterans Claims (Court).

In a March 1999 order, the Court granted a Joint Motion by 
the parties to remand the claims for further development.  In 
September 1999, the Board was informed by the veteran's 
attorney that the veteran had no additional evidence or 
argument to submit to the Board.  However, certain VA medical 
records which the veteran submitted to the Court and which 
were mentioned in the Joint Motion are not in the claims 
file.



REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

In a March 1999 order, the Court granted a Joint Motion by 
the parties to remand the claims for further development.  
Specifically, the parties noted that, while his claim for a 
higher rating for PTSD was at the Court, the veteran 
submitted VA medical records which pre-dated the Board 
decision and were relevant to the claim for a higher rating 
for PTSD.  Therefore, the parties agreed that these records 
must be considered.  However, the Board notes that the 
records are not in the claims file, and therefore the Board 
will remand the case to the RO to attempt to obtain these 
records and for further development of the evidence.  In 
addition, the parties agreed that the veteran should be 
afforded a VA examination to evaluate the degree of 
disability resulting from his service-connected shell 
fragment wound of the right thigh.

Although the Joint Motion for Remand was submitted and 
granted by the Court in March 1999, neither the attorney for 
the appellant nor the VA attorney representing the Secretary 
noted that the Court's decision in Fenderson v. West, 12 Vet. 
App. 119 (1999), which was decided by the Court in January 
1999, applies to the issues in this case.  In Fenderson, the 
Court noted, in pertinent part, that there is a "distinction 
between an original rating and a claim for an increased 
rating" and that this distinction "may be 
important . . . in terms of determining the evidence that can 
be used to decide whether the original rating on appeal was 
erroneous . . . ."  Fenderson, 12 Vet. App. at 126 (emphasis 
in original).  In Fenderson, the Court held that the rule 
articulated in Francisco v. Brown did not apply to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  
Fenderson, 12 Vet. App. at 126; Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  The Court held in Francisco that, 
although VA regulations require review of the entire recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current medical findings and that, 
where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Instead, in Fenderson, the Court held that, where a 
veteran appealed the initial rating assigned for a 
disability, "staged" ratings could be assigned for separate 
periods of time based on facts found.  Fenderson, 12 Vet. 
App. at 126.  Concerning this difference, the Court stated 
that the distinction "may be important . . . in terms of 
determining the evidence that can be used to decide whether 
an original rating on appeal was erroneous . . . ."  Id.

In addition, the Court concluded in Fenderson that the RO did 
not provide the appellant with a correct statement of the 
case (SOC) concerning an issue because in addressing that 
issue the RO "mistakenly treated the right-testicle claim as 
one for an '[i]ncreased evaluation for service[-]connected 
[disability]' . . . rather than as a disagreement with the 
original rating award, which is what it was."  Fenderson, 
12 Vet. App. at 132. (emphasis in the original). The Court 
therefore remanded the matter for the issuance of another SOC 
that phrased the issue properly.  Fenderson, 12 Vet. App. at 
132-33 (Holdaway, J., concurring in part and dissenting in 
part).

In light of the matters discussed above and to ensure that VA 
has met its duty to assist the appellant in developing the 
facts pertinent to the claim, the case is REMANDED to the RO 
for the following development:

1.  The RO must obtain all records of 
treatment for the service-connected PTSD 
and shell fragment wound of the right 
thigh that are not already in the claims 
file and associate them with the claims 
file.  In particular, the RO must obtain 
the VA medical records pertaining to 
treatment for PTSD that the veteran 
submitted to the Court as noted on pages 
1-2 of the Joint Motion for Remand.

2.  The RO must schedule the veteran for 
VA examinations to evaluate the degree of 
disability resulting from the 
service-connected PTSD and the 
service-connected shell fragment wound of 
the right thigh.

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).  Most importantly, the RO 
should ensure that the examination 
reports adequately address the relevant 
rating criteria for each of the 
service-connected disabilities.

The RO and the appellant are also advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (Court).  The Court has 
stated that compliance by the Board or 
the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO should readjudicate the claims 
which -- in accordance with Fenderson v. 
West, noted above, -- must be phrased as 
"Entitlement to an original rating 
higher than 30 percent for 
service-connected PTSD" and 
"Entitlement to an original rating 
higher than noncompensable for 
service-connected shell fragment wound of 
the right thigh" in the rating decision 
and supplemental statement of the case.  
The RO may assign a "staged" rating -- 
as described in Fenderson v. West -- if 
the disability level for either 
service-connected disorder has increased 
or decreased from the time of the 
assignment of the original ratings if the 
RO decides that such "staged" ratings 
are appropriate in this case, i.e., if 
the RO decides that the level of 
disability shown by later evidence is 
higher or lower than the level of 
disability shown at the time of the 
original rating, the RO may assign 
different effective dates for the 
different ratings accordingly based on 
the evidence of record.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  On remand, the appellant is free to 
submit additional evidence and argument.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  However, he need 
take no action unless otherwise notified.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












